



Exhibit 10.1
TERMINATION AND RELEASE AGREEMENT
THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made this 6th day of
February, 2017 by Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and Thomas Anderson (the “Executive”).
WHEREAS, the Executive is the Executive Vice President and Chief Real Estate
Development Officer of the Company; and
WHEREAS, the Executive and the Company are signatories to a letter dated March
24, 2008 (“March 2008 Offer Letter”), a letter addendum dated December 31, 2008
(“Addendum No. 1”), a letter addendum dated March 23, 2009 (“Addendum No. 2”), a
letter addendum dated December 16, 2009 (“Addendum No. 3”), and a letter
addendum dated November 8, 2012 (“Addendum No. 4”) (March 2008 Offer Letter,
Addendum No. 1, Addendum No. 2, Addendum No. 3 and Addendum No. 4 collectively,
“Offer Letter”);
WHEREAS, the Company and the Executive have mutually agreed to terminate their
employment relationship and the Executive has agreed to release the Company and
its affiliates and other persons from claims arising from or related to his
employment relationship with the Company; and
WHEREAS, the Executive’s rights, benefits and obligations upon termination of
his employment with the Company are set forth in the Offer Letter and this
Agreement;
NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:
Section 1
Cessation of Employment Relationship.

The employment of the Executive with the Company will terminate effective on
April 28, 2017 (the “Termination Date”). Effective as of the Termination Date,
the Executive hereby resigns from all positions, offices and directorships with
the Company and any affiliate and subsidiary of the Company, as well as from any
positions, offices and directorships on the Company’s and its affiliates’ and
subsidiaries’ foundations, benefits plans and programs.
The Executive’s last day at the Company shall be April 28, 2017 (“Last Day of
Work”).
Section 2
Payment Obligations.

2.1    Payment for Accrued Salary, Benefits, Etc. From the date of this
Agreement until the Termination Date, the Executive shall continue to be
compensated on a bi-weekly basis the gross amount of $21,923.08, less all
applicable taxes, deductions and other withholdings (“Base Compensation”). The
Executive shall be entitled to receive from the Company a cash payment equal to
any accrued and unpaid Base Compensation for his period of employment prior to
the


 
 
 




--------------------------------------------------------------------------------




Termination Date, payable as and when such Base Compensation would otherwise be
payable under the Company’s normal payroll processing.
The Executive will also receive payment of any reasonable unreimbursed business
expenses incurred prior to the Termination Date pursuant to the Company’s Travel
and Entertainment Expense Reimbursement Policy that is in effect on the
Termination Date within 60 days following the Termination Date, provided that
the Executive submits within 10 business days after the Termination Date all
appropriate supporting documentation necessary for the reimbursement of any
business expenses.
2.2    Severance. The Company and the Executive understand that the Executive’s
termination of employment with the Company will be treated as a “Without Cause
Termination” pursuant to the Offer Letter. Accordingly,
(a)
the Company shall pay the Executive an aggregate cash severance amount equal to
$2.28 million, payable in a lump sum within 60 days after the Termination Date,
subject to Sections 2.4, 2.5 and 4.6 below;

(b)
effective as of the Termination Date, and subject to Sections 2.4, 2.5 and 4.6
below,

(i)
all of Executive’s outstanding time-based restricted stock units (“RSUs”) which
would have otherwise vested within one year following the Termination Date
(being 17,012 RSUs) will be accelerated and become vested as of the Termination
Date and be settled in shares of Company common stock, to be provided to the
Executive within 60 days after the Termination Date;

(ii)
with respect to the Executive’s outstanding performance-based RSUs (“PVRSUs”)
for the performance period from January 1, 2015 through December 31, 2017 (being
9,802 PVRSUs) and for the performance period from January 1, 2016 through
December 31, 2018 (being 13,258 PVRSUs), to the extent that the performance
goals applicable to such PVRSUs are achieved, in each case certified by the
Compensation Committee of the Company’s Board of Directors following the
completion of each such performance period, the Executive shall be entitled to
vest in and be paid a pro-rata portion of such achieved PVRSUs, if any, in
accordance with the terms of such PVRSUs, such pro-rata portion to be determined
based upon the portion of the full performance period applicable to each
particular PVRSU award during which the Executive was employed by the Company up
to the Termination Date plus 12 months (or, if less, assuming employment for the
entire performance period). Any such vested PVRSUs shall be paid to the
Executive at the time that such PVRSU awards vest and are paid to employees
generally, subject to Sections 2.4, 2.5 and 4.6 below. Except as set forth above
in this subsection (b)(ii) the Executive’s outstanding PVRSUs shall not
otherwise vest or accelerate and to the extent not so vested pursuant to this
subsection (b)(ii), such PVRSUs shall terminate and be forfeited.



 
-2-
 

.

--------------------------------------------------------------------------------




(iii)
The Executive has no other outstanding Company incentive awards, equity awards
or similar equity compensation rights except as set forth above in subsection
(b)(i) or (b)(ii) herein.

For the avoidance of doubt, Executive is not entitled to any future Company
incentive awards or equity rights that may otherwise be provided to officers or
employees of the Company after the date of this Agreement (February 6, 2017).
(c)
The Executive shall continue to be eligible to participate in the Company’s
Officer Deferred Compensation Plan and 401(k) Plan up to and including the
Termination Date, in accordance with the terms thereof.

(d)
The Executive shall continue to participate in the Company health plan in which
he currently participates through the end of the month in which the Termination
Date occurs. Following the Termination Date, the Executive may elect to continue
health plan coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) at his own expense.

(e)
The Executive shall be eligible to continue to use the vehicle provided to him
through the Company’s executive car lease program in which he currently
participates, upon the same terms as currently are in effect for him, through
and until the Termination Date. At that time, the Executive shall have the
option to purchase the vehicle in accordance with the terms of such program for
use. If the Executive chooses not to purchase the vehicle, the Executive shall
relinquish the vehicle to the Company’s Human Resources Department on or before
the Termination Date.

Notwithstanding any other provision of this Agreement or the Offer Letter, all
payments to, vesting, benefits, and other rights of the Executive under this
Section 2.2 shall be subject to Sections 2.4, 2.5 and 4.6 of this Agreement. In
addition, and without limitation of its rights at law or in equity, the Company
reserves the right to suspend any payments to, vesting, benefits and other
rights of the Executive if the Company reasonably believes the Executive is in
breach of any of the covenants contained in the Offer Letter and/or Section 3 of
this Agreement, or otherwise is in breach of any representation, affirmation or
acknowledgement made by Executive under this Agreement, or the Executive Release
as defined in Section 2.5 and attached hereto as Exhibit A.
Except as provided in this Section 2.2, Executive acknowledges that he is not
entitled to any other severance benefits under any other severance plan,
arrangement, agreement or program of the Company or its affiliates.
2.3    Other Benefits. Following the Termination Date, the Executive will be
paid any vested and accrued but not yet paid amounts due under the terms and
conditions of any other employee pension benefits in accordance with the terms
of such plan and applicable law.
2.4    Code Section 409A. On the Termination Date, the Executive is deemed to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Internal


 
-3-
 

.

--------------------------------------------------------------------------------




Revenue Code (“Code”); as a result, and notwithstanding any other provision of
this Agreement or the Employment Agreement,
(i)
with regard to any payment, the providing of any benefit or any distribution of
equity under this Agreement or the Offer Letter that constitutes “deferred
compensation” subject to Code Section 409A, payable upon separation from
service, such payment, benefit or distribution shall not be made or provided
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Termination Date (or, if later, his “separation from service” as
referred to in Code Section 409A) (“Separation Date”) or (y) the date of the
Executive’s death; and

(ii)
on the first day of the seventh month following the date of the Separation Date
or, if earlier, on the date of death, (x) all payments delayed pursuant to
Section 2.4(i) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them herein and (y)
all distributions of equity delayed pursuant to Section 2.4(i) shall be made to
the Executive;

provided that, the lump sum cash severance payment payable to the Executive
under Section 2.2(a) above and the vesting of the time-based RSUs under Section
2.2(b)(i) above are each intended to qualify as a short-term deferral under
Treasury Regulation Section 1.409A-1(b)(4) and will be provided within the time
periods provided in Section 2.2.
2.5    Waiver and Release. In accordance with the terms of the Offer Letter and
notwithstanding any other provision of this Agreement or the Offer Letter, the
payments, benefits, vesting and other rights provided under this Agreement to
the Executive are subject to, and contingent upon, the execution by Executive
within the time period provided therein, and the non-revocation by the
Executive, of the Executive General Release (“Executive Release”) attached as
Exhibit A hereto and made a part hereof (provided that, the Executive shall not
date, execute or deliver such Executive Release prior to the Termination Date).
If such Executive Release is not executed, valid and irrevocable as of the
expiration of the revocation period set forth therein, then any payments,
benefits, vesting or other rights provided pursuant to Section 2.2 hereof shall
terminate and be forfeited.
2.6    Indemnification. From and after the Termination Date, the Company will
indemnify the Executive and advance and/or reimburse related expenses, to the
fullest extent permitted and with the limitations set forth under the
Certificate of Incorporation and By-Laws of the Company. In addition, nothing
herein shall affect Executive’s rights, if any, to indemnification, advancement,
defense or related reimbursement pursuant to, and subject to the terms and
conditions of, any applicable D&O policies, any similar insurance policies or
applicable law.
The Company represents and warrants that it is not aware of any basis for any
claim against Executive as of the date this Agreement is executed by the Company
and delivered to Executive.


 
-4-
 

.

--------------------------------------------------------------------------------




Section 3
Covenants.

3.1    Non-Competition, Confidentiality, Cooperation, Other Covenants. The
Executive hereby acknowledges, agrees to, and shall satisfy in full each of the
Executive’s covenants, restrictions, obligations and agreements set forth in the
Offer Letter, which are hereby incorporated into this Agreement by reference as
if fully set forth in this Agreement. Specifically, such restrictions,
obligations and agreements shall include, and not be limited to, the following:
for twenty-four (24) months following the Termination Date, the Executive will
not (i) effect or maintain employment as a principal, advisor, owner or
consultant or otherwise become affiliated with in any other capacity, any
person, firm, corporation, or other entity which is involved or engaged in, or
otherwise advising upon a mixed-use hotel/timeshare development project in any
location, (x) for which the Executive evaluated a development opportunity on
behalf of the Company or its affiliates unless that opportunity was brought
forward and rejected by the Investment Committee of the Company or (y) other
than with the prior written consent of the Company’s Chairman and CEO, where the
Company or any affiliates has developed or is in the process of developing a
mixed use hotel/timeshare development project; or (ii) solicit for employment
any then existing Company employees, consultants, agents or customers.
The Executive agrees that such covenants, restrictions, obligations and
agreements of the Executive therein and herein are fair and reasonable and are
an essential element of the payments, rights and benefits provided to the
Executive pursuant to this Agreement and Offer Letter, and but for the
Executive’s agreement to comply therewith and herewith, the Company would not
have entered into this Agreement or executed the Offer Letter. This Section 3.1
shall in all respects be subject to Paragraph 10 of the Executive Release.
3.2    Confidentiality of Agreement. The Executive also agrees to maintain in
confidence, and not disclose, the terms of, including but not limited to
severance paid under, this Agreement.  It shall not be considered a breach of
this obligation of confidentiality for the Executive to make disclosure:  (i) to
his immediate family; provided, however, that his immediate family members are
advised of this provision and agree to comply with the terms of this provision;
(ii) in order to obtain private and confidential professional legal, tax or
financial advice or in order to obtain financing; (iii) to respond to any
inquiry from any governmental entity or agency regarding a tax filing; or (iv)
to respond to a court order, subpoena, or other legal process. This Section 3.2
shall in all respects be subject to Paragraph 10 of the Executive Release. The
Company shall not issue a press release or make any other public disclosure
regarding Executive’s departure, unless otherwise required by law, without first
obtaining Executive’s consent to the form of such disclosure, such consent not
to be unreasonably withheld or delayed by Executive.
3.3    Confidential and Proprietary Information.    The Executive acknowledges
that in connection with his employment, he has had access to information of a
nature not generally disclosed to the public. The Executive agrees to keep
confidential and not disclose to anyone, unless legally compelled to do so,
Confidential and Proprietary Information. “Confidential and Proprietary
Information” includes but is not limited to all Company (including affiliates
and subsidiaries) business and strategic plans, financial details, computer
programs, manuals, contracts, current and prospective client and supplier lists,
and developments owned, possessed or controlled by the


 
-5-
 

.

--------------------------------------------------------------------------------




Company, regardless of whether possessed or developed by the Executive in the
course of his employment. Such Confidential and Proprietary Information may or
may not be designated as confidential or proprietary and may be oral, written or
electronic media. “Confidential and Proprietary Information” shall not include
information that (a) was already publicly known at the time of disclosure to
Executive; (b) subsequently becomes publicly known other than through disclosure
by Executive; or (c) is generally known within the industry. The Executive
understands that Confidential and Proprietary Information is owned and shall
continue to be owned solely by the Company. The Executive agrees that he has not
and will not disclose, directly or indirectly, in whole or in part, any
Confidential and Proprietary Information except as may be required to respond to
a court order, subpoena, or other legal process. In the event Executive receives
a court order, subpoena, or notice of other legal process requiring the
disclosure of any information concerning the Company, including but not limited
to Confidential and Proprietary Information, to the extent permitted by law, the
Executive shall give the Company notice of such process within 48 hours of
receipt, in order to provide the Company with the opportunity to move to quash
or otherwise seek the preclusion of the disclosure of such information. The
Executive acknowledges that he has complied and will continue to comply with
this commitment, both as an employee and after the termination of his
employment. The Executive also acknowledges his continuing obligations under the
Company’s Business Principles. This Section 3.3 shall in all respects be subject
to Paragraph 10 of the Executive Release.
Section 4
Miscellaneous.

4.1    Modifications. This Agreement may not be modified or amended except in
writing signed by each of the parties hereto. No term or condition of this
Agreement shall be deemed to have been waived except in writing by the party
charged with such waiver. A waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver for the future or act as a
waiver of anything other than that specifically waived.
4.2    Governing Law. This Agreement has been executed and delivered in the
State of New Jersey and its validity, interpretation, performance and
enforcement shall be governed by the internal laws of the State of New Jersey
(without reference to its conflict of laws rules).
4.3    Arbitration.
(a)
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement of the parties
hereto (other than with respect to the matters covered by Section 3 of this
Agreement or the non-competition provisions of the Offer Letter, for which the
Company may, but shall not be required to, seek injunctive and/or other
equitable relief in a judicial proceeding; in conjunction with the foregoing,
Executive acknowledges that the damages resulting from any breach of any such
matter or provision would be irreparable and agrees that the Company has the
right to apply to any court of competent jurisdiction for the issuance of a
temporary restraining order to maintain the status quo pending the outcome of
any proceeding) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not



 
-6-
 

.

--------------------------------------------------------------------------------




applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved shall deliver a notice to the other party hereto setting forth the
specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in New Jersey,
to the American Arbitration Association, before a single arbitrator appointed in
accordance with the Employment Arbitration Rules of the American Arbitration
Association, modified only as herein expressly provided. After the aforesaid
twenty (20) days, either party hereto, upon ten (10) days’ notice to the other,
may so submit the points in dispute to arbitration. The arbitrator may enter a
default decision against any party who fails to participate in the arbitration
proceedings.
(b)
The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c)
Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion his or her fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator shall be borne equally by each party, and each party shall bear
the fees and expenses of its own attorney.

(d)
The parties hereto agree that this Section 4.3 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 4.3 shall be grounds for dismissal of any court action
commenced by either party hereto with respect to this Agreement, other than
court actions commenced by the Company with respect to any matter covered by
Section 3 of this Agreement or the non-competition provisions of the Offer
Letter and other than post-arbitration court actions seeking to enforce an
arbitration award. In the event that any court determines that this arbitration
procedure is not binding, or otherwise allows any litigation regarding a
dispute, claim, or controversy covered by this Agreement to proceed, the parties
hereto hereby waive any and all rights to a trial by jury in or with respect to
such litigation.

(e)
The parties shall keep confidential, and shall not disclose to any person,
except for such disclosures that would be permitted under Section 3.2, the
existence of the controversy hereunder, the referral of any such controversy to
arbitration, or the status of resolution thereof. This Section 4.3(e) shall in
all respects be subject to Paragraph 10 of the Executive Release.

4.4    Survival. All of the Executive’s obligations, covenants and restrictions
under the Offer Letter, any confidentiality agreement, any non-disclosure
agreement, and the Company’s Business Principles shall survive and continue in
full force and effect. This Section 4.4 shall in all respects be subject to
Paragraph 10 of the Executive Release.


 
-7-
 

.

--------------------------------------------------------------------------------




4.5    Enforceability; Severability. It is the intention of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restrictions herein to be unenforceable in
any respect, such court may limit this Agreement to render it enforceable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement to the fullest extent permissible.
4.6    Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.
4.7    Code Section 409A Compliance.
(a)It is intended that this Agreement comply with the provisions of Code Section
409A and all regulations, guidance and other interpretive authority issued
thereunder (“Code Section 409A”), and this Agreement shall be construed and
applied in a manner consistent with this intent. Notwithstanding any other
provision herein to the contrary, to the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under this Agreement is
subject to Code Section 409A, reimbursement of any such expense shall be made by
no later than December 31 of the year following the calendar year in which such
expense is incurred. Each and every payment under this Agreement shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii).
(b)Notwithstanding anything herein to the contrary, in no event whatsoever shall
the Company or any of its affiliates be liable for any tax, additional tax,
interest or penalty that may be imposed on the Executive pursuant to Code
Section 409A or for any damages for failing to comply with Code Section 409A.
4.8    Non-Disparagement. The Company agrees not to endorse the disparagement
of, or the making or solicitation of any comments or statements that may be
considered derogatory or detrimental to the good name and business reputation of
the Executive.
4.9    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NJ 07054
Attn: Scott G. McLester, EVP & General Counsel


 
-8-
 

.

--------------------------------------------------------------------------------




If to the Executive:
Thomas Anderson
(INTENTIONALLY OMMITTED)


with a copy to:


(INTENTIONALLY OMMITTED)


Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
4.10    Assignment. This Agreement is personal in nature to the Company and the
rights and obligations of the Executive under this Agreement shall not be
assigned or transferred by the Executive. This Agreement and all of the
provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their successors (including successors by merger,
consolidation, sale or similar transaction, permitted assigns, executors,
administrators, personal representatives, heirs and distributees).
4.11    Jurisdiction. Subject to Section 4.3(a) of this Agreement, in any suit,
action or proceeding seeking to enforce any provision of this Agreement, the
Executive hereby (a) irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of New Jersey or any of the state courts of
the State of New Jersey; (b) waives, to the fullest extent permitted by
applicable law, any objection which he may now or hereafter have to the laying
of venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum; and (c) agrees that process in any such suit, action or
proceeding may be served on him anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, irrevocably
agrees that service of process on such party, in the same manner as provided for
notices in Section 4.9 of this Agreement, shall be deemed effective service of
process on such party in any such suit, action or proceeding. Executive and
Company agree to waive any right to a jury in connection with any judicial
proceeding.
4.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document.
4.13    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
4.14    Entire Agreement. This Agreement (including the Executive Release to be
executed and delivered by the Executive pursuant to Section 2.5 above) is
entered into between the Executive and the Company as of the date hereof and
constitutes the entire understanding and agreement


 
-9-
 

.

--------------------------------------------------------------------------------




between the parties hereto and, other than as set forth in Section 4.4 of this
Agreement, supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, concerning the subject
matter hereof, including, without limitation, the Offer Letter. All negotiations
by the parties concerning the subject matter hereof are merged into this
Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
parties hereto other than those incorporated herein.
[SIGNATURE PAGE FOLLOWS]


 
-10-
 

.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.


 
WYNDHAM WORLDWIDE CORPORATION
By: /s/ Mary Falvey            
Name: Mary Falvey
Title: Chief Human Resources Officer




 
/s/ Thomas Anderson
Executive: Thomas Anderson





 
-11-
 

.

--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE GENERAL RELEASE


I, Thomas Anderson (“I” or “Executive”), on behalf of myself and my heirs,
executors, administrators and assigns, in consideration of my Termination and
Release Agreement with Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”) dated February 6, 2017 (the “Agreement”) to which this Executive
General Release (the “Executive Release”) is attached, do hereby knowingly and
voluntarily release and forever discharge the Company and its affiliates and
subsidiaries, and each of its and their subsidiaries, affiliates, divisions,
joint ventures, directors, members, officers, executives, employees, and agents,
and any and all employee benefit plans maintained by any of the above entities
and their respective plan administrators, committees, trustees and fiduciaries
individually and in their representative capacities, and its and their
respective predecessors, successors and assigns (both individually and in their
representative capacities) (collectively, the “Released Parties”), from any and
all actions, causes of action, covenants, contracts, claims, charges, demands,
suits, and liabilities whatsoever, which I or my heirs, executors,
administrators, successors or assigns ever had, now have or may have arising
prior to or on the effective date of this Executive Release (“Claims”),
including any Claims arising out of or relating in any way to my employment with
or severance of my employment from the Company and its affiliates.
1.    By signing this Executive Release, I am providing a complete waiver of all
Claims that may have arisen, whether known or unknown, up until and including
the effective date of this Executive Release. This includes, but is not limited
to Claims under or with respect to:
i.
any and all matters arising out of my employment by the Company or any of the
Released Parties and the cessation of said employment, and including, but not
limited to, any alleged violation of the National Labor Relations Act (“NLRA”),
any claims for discrimination of any kind under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), Sections 1981 through 1988 of Title 42 of the United States Code, the
Executive Retirement Income Security Act of 1974 (“ERISA”)(except for vested
benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and

ii.
The Genetic Information Nondiscrimination Act of 2008; Family Rights Act; Fair
Employment and Housing Act; Unruh Civil Rights Act; Statutory Provisions
Regarding the Confidentiality of AIDS; Confidentiality of Medical Information
Act; Parental Leave Law; Apprenticeship Program Bias Law; Equal Pay Law;
Whistleblower Protection Law; Military Personnel Bias Law; Statutory Provisions
Regarding Family and Medical Leave; Statutory Provisions Regarding Electronic



 
 
 




--------------------------------------------------------------------------------





Monitoring of Executives; The Occupational Safety and Health Act, as amended;
Obligations of Investigative Consumer Reporting Agencies Law; Political
Activities of Executives Law; Domestic Violence Victim Employment Leave Law;
Court Leave; the United States or New Jersey Constitutions; any Executive Order
or other order derived from or based upon any federal regulations; and
iii.
The New Jersey Law Against Discrimination; The New Jersey Civil Rights Act; The
New Jersey Family Leave Act; The New Jersey State Wage and Hour Law; The
Millville Dallas Airmotive Plant Job Loss Notification Act; The New Jersey
Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The New
Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law;
The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act;
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and

iv.
any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of my employment with the Company, including, but not limited
to, all claims for any compensation including salary, back wages, front pay,
bonuses or awards, incentive compensation, performance-based grants or awards,
severance pay, vacation pay, stock grants, stock unit grants, stock options, or
any other form of equity award, fringe benefits, disability benefits, severance
benefits, reinstatement, retroactive seniority, pension benefits, contributions
to 401(k) plans, or any other form of economic loss; all claims for personal
injury, including physical injury, mental anguish, emotional distress, pain and
suffering, embarrassment, humiliation, damage to name or reputation, interest,
liquidated damages, and punitive damages; and all claims for costs, expenses,
and attorneys’ fees.

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes to be true
regarding the matters released or described in this Executive Release, and even
so Executive agrees that the releases and agreements contained in this Executive
Release shall remain effective in all respects notwithstanding any later
discovery of any different or additional facts.
Notwithstanding anything to the contrary herein, this Executive Release shall
not apply to, and nothing herein constitutes a release or waiver by Executive
of: (a) any obligations of the Company or rights of Executive under the terms of
the Agreement, (b) any claim or right that may arise after the effective date of
this Executive Release, (c) any 401(k) plan benefits due Executive pursuant to
the terms and conditions of any Company 401(k) plan in which Executive was a
participant on or prior to the Termination Date (as defined in the Agreement),
(d) any benefits that


 
-2-
 

.

--------------------------------------------------------------------------------





are due or may be due to Executive under any health and welfare plan of the
Company in which Executive was a participant on or prior to the Termination
Date, and (e) any claim or right Executive may have to indemnification,
advancement, defense or related reimbursement pursuant to, and subject to the
terms and conditions of, any applicable D&O policies or any similar insurance
policies, the Company’s Certificate of Incorporation or By-Laws, or applicable
law (claims with respect to any of the foregoing, collectively, “Excluded
Claims”). Executive acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Released Parties have fully satisfied any
and all obligations whatsoever owed to Executive arising out of his employment
with and the termination of his employment with the Company or any of the
Released Parties and that no further payments or benefits are owed to Executive
by the Company or any of the Released Parties. This Paragraph 1 shall in all
respects be subject to Paragraph 10 of this Executive Release.
2.    Executive understands and agrees that he would not receive the payments
and benefits specified in the Agreement, except for his execution of this
Executive Release and his satisfaction of his obligations contained in the
Agreement and this Executive Release, and that such consideration is greater
than any amount to which he would otherwise be entitled.
3.    Executive acknowledges that he does not have any current charge,
complaint, grievance or other proceeding against any of the Released Parties
pending before any local, state or federal agency regarding his employment or
separation from employment. This Paragraph 3 shall in all respects be subject to
Paragraph 10 of this Executive Release.
4.    The Company and Executive acknowledge that Executive cannot waive his
right to file a charge, testify, assist, or participate in any manner in an
investigation, hearing, or proceeding under the federal civil rights laws or
federal whistleblower laws.  Therefore, notwithstanding the provisions set forth
herein, nothing contained in the Agreement or Executive Release is intended to
nor shall it prohibit Executive from filing a charge with, or providing
information to, the United States Equal Employment Opportunity Commission
(“EEOC”) or other federal, state or local agency or from participating or
cooperating in any investigation or proceeding conducted by the EEOC or other
governmental agency.  With respect to a claim for employment discrimination
brought to the EEOC or state/local equivalent agency enforcing civil rights
laws, Executive waives any right to personal injunctive relief and to personal
recovery, damages, and compensation of any kind payable by any Released Party
with respect to the claims released in the Agreement or Executive Release as set
forth in herein. 


5.    Executive affirms that he has not knowingly provided, either directly or
indirectly, any information or assistance to any party who may be considering or
is taking legal action against the Released Parties with the purpose of
assisting such person in connection with such legal action.  Executive
understands that if this Agreement and Executive Release were not signed, he
would have the right to voluntarily provide information or assistance to any
party who may be considering or is taking legal action against the Released
Parties.  Executive hereby waives that right and agrees that he will not provide
any such assistance other than the assistance in an investigation or proceeding
conducted by the EEOC or other federal, state or local agency, or pursuant to a
valid subpoena or court order.  This Paragraph 5 shall in all respects be
subject to Paragraph 10 of this Executive Release.


 
-3-
 

.

--------------------------------------------------------------------------------







6.    Executive represents that he has not and agrees that he will not in any
way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. This Paragraph 6 shall in all respects be subject to
Paragraph 10 of this Executive Release.
7.    Executive agrees, in addition to obligations set forth in the Agreement,
to cooperate with and make himself available to the Company or any of its
successors, Released Parties, or its or their General Counsel, as the Company
may reasonably request, to assist in any matter, including giving truthful
testimony in any litigation or potential litigation, over which Executive may
have knowledge, information or expertise. Executive shall be reimbursed, to the
extent permitted by law, any reasonable costs associated with such cooperation,
provided those costs are pre-approved by the Company prior to Executive
incurring them. Executive acknowledges that his agreement to this provision is a
material inducement to the Company to enter into the Agreement and to pay the
consideration described herein.
8.    Executive acknowledges and confirms that he has returned all Company
property to the Company including, but not limited to, all Company confidential
and proprietary information in his possession, regardless of the format and no
matter where maintained. Executive also certifies that all electronic files
residing or maintained on any personal computer devices (thumb drives, tablets,
personal computers or otherwise) will be returned and no copies retained.
Executive also has returned his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
Business Records or Office Documents as defined in the Company Document
Management Program, as well as all copies thereof, credit and procurement cards,
keys and any other Company supplies or equipment in his possession. In addition,
Executive confirms that any business related expenses for which he seeks or will
seek reimbursement have been, or will be, documented and submitted to the
Company within 10 business days after the Termination Date. Finally, any amounts
owed to the Company have been paid. This Paragraph 8 shall in all respects be
subject to Paragraph 10 of this Executive Release.
9.    Executive acknowledges and agrees that in the event Executive has been
reimbursed for business expenses, but has failed to pay his American Express
bill or other Company-issued charge card or credit card bill related to such
reimbursed expenses, Executive shall promptly pay any such amounts within 7 days
after any request by the Company and, in addition, the Company has the right and
is hereby authorized to deduct the amount of any unpaid charge card or credit
card bill from the severance payments or otherwise suspend payments or other
benefits in an amount equal to the unpaid business expenses without being in
breach of the Agreement.
10.    Except as otherwise set forth in Paragraph 4 of this Executive Release,
nothing contained in this Executive Release or in the Agreement is intended to
nor shall it limit or prohibit Executive, or waive any right on his part, to
initiate or engage in communication with, respond to any inquiry from, otherwise
provide information to or obtain any monetary recovery from, any federal or
state regulatory, self-regulatory, or enforcement agency or authority, as
provided for,


 
-4-
 

.

--------------------------------------------------------------------------------





protected under or warranted by applicable law, in all events without notice to
or consent of the Company.
11.    Executive agrees that neither the Agreement nor this Executive Release,
nor the furnishing of the consideration for this Executive Release, shall be
deemed or construed at any time for any purpose as an admission by the Company
of any liability or unlawful conduct of any kind, which the Company denies.
12.    Executive understands that he has 81 calendar days within which to
consider this Executive Release before signing it. The 81 calendar day period
shall begin on February 6, 2017, the day after it is presented to Executive.
After signing this Executive Release, Executive may revoke his signature within
7 calendar days (“Revocation Period”). In order to revoke his signature,
Executive must deliver written notification of that revocation marked “personal
and confidential” to Scott G. McLester, EVP & General Counsel, Wyndham Worldwide
Corporation, 22 Sylvan Way, Parsippany, NJ 07054. Executive understands that
neither this Executive Release nor the Agreement will become effective or
enforceable until this Revocation Period has expired and there has been no
revocation by Executive, and the Company does not reasonably believe the
Executive is in breach of any of the covenants contained in the Offer Letter or
Section 3 of the Agreement and General Release, or otherwise is in breach of any
representations, affirmations or acknowledgements Executive has made under this
Executive Release or Agreement.
EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, HE UNDERSTANDS
IT AND KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING AND
DELIVERING THIS EXECUTIVE RELEASE. EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT
SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE AGAINST THE
COMPANY AND ITS AFFILIATES (OTHER THAN EXCLUDED CLAIMS); AND HE ACKNOWLEDGES
THAT HE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET
FORTH IN THIS EXECUTIVE RELEASE OR THE AGREEMENT. HAVING ELECTED TO EXECUTE THIS
EXECUTIVE RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN AND IN THE
AGREEMENT, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE
AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, EXECUTES
AND DELIVERS THIS EXECUTIVE RELEASE.
EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH HIS LEGAL COUNSEL PRIOR TO EXECUTING
THIS EXECUTIVE RELEASE AND THE AGREEMENT.
IF THIS DOCUMENT IS RETURNED EARLIER THAN 81 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 81
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 81 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS THIS


 
-5-
 

.

--------------------------------------------------------------------------------







EXECUTIVE RELEASE PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.
THEREFORE, the Executive now voluntarily and knowingly executes this Executive
Release.
/s/ Thomas Anderson
Thomas Anderson
                        
Date Signed: April 28, 2017


 
-6-
 

.